Citation Nr: 1637705	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  09-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating due to individual disability (TDIU) from July 1, 2009, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1954 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In January 2016, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). The VCAA applies in the instant case. However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal. Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.

A total rating based on unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Generally, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. Part 3, §§ 3.340, 4.16(a).

However, a total rating based on individual unemployability may still be assigned to a Veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities. If a Veteran is found to be unemployable solely due to his service-connected disabilities, then the case is to be referred to the Director of Compensation and Pension for extraschedular consideration. The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities. 38 C.F.R. § 4.16(b).

The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341 , 4.16, 4.19; see also id. at 363.

The Veteran is currently service-connected for the following disabilities: bilateral hearing loss (40 percent disabling); left foot residuals (20 percent disabling); right elbow residuals (10 percent disabling); perforated ear drum (0 percent disabling); and left toe residuals (0 percent disabling). The combined rating for his service-connected disabilities is 60 percent. The Board acknowledges that the Veteran was awarded a TDIU for the period prior to July 1, 2009. As of a rating reduction, effective July 1, 2009, the Veteran's service-connected disability ratings no longer combine to 70 percent or more. Therefore, from July 1, 2009, onward he does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a). 

However, the Veteran is still eligible for TDIU on an extraschedular basis. Pursuant to the Board's January 2016 remand, the Veteran's claim was referred to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b). In a March 2016 decision, the Director of Compensation Service found that the Veteran was not entitled to TDIU on an extraschedular basis. The Board will now review the matter de novo. 

The evidence in the Veteran's claims file shows that he has a 12th grade education, including as reported on his January 2008 and March 2013 submissions of VA Form 21-8940. Regarding his work history, he has had experience working as a clerk and as a driver (including as a school bus driver), including as reported on his submissions of VA Form 21-8940 and other documentation and statements of record. The Veteran also had 20 years of honorable military service as a supply/inventory specialist and a weapons mechanic, as documented on his DD-214. Although there is some confusion in the record regarding precisely when the Veteran last worked, it appears that the Veteran has not been employed since approximately 2002 or earlier.

An April 2013 VA audiology examination report presents a significant medical opinion from an audiologist concerning the impact of the Veteran's hearing loss upon his employability. The examination report describes the particular nature of the Veteran's specific hearing loss impairment in detail. The examiner opined: "Regarding employability: this Veteran's hearing loss significantly impacts his ability to be gainfully employed."  The examiner directs attention to the fact that "[f]or those frequencies that are critical for understanding normal conversational-level speech (i.e. 1-3 kHz.), this Veteran has a moderately-severe to severe sensorineural hearing loss in each ear."  The examiner also explains that the Veteran's poor speech discrimination indicates that "even with properly functioning amplification he will still have a great deal of difficulty with normal communication, both in relatively easy (i.e. quiet) listening environments and especially in the presence of background noise." The Board finds this opinion highly probative as the opinion is substantiated by an in-depth knowledge of the Veteran's medical history, a thorough clinical interview with the Veteran, and a detailed rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303   (2008).

An August 2013 VA general medical examination report includes a section on ear problems, and this section includes an 'X' mark indicating that the Veteran's ear conditions do not impact his ability to work. This opinion/assessment, expressed by
an 'X' mark on a questionnaire, is not accompanied by a discussion of rationale. It also does not appear to have been provided by an audiology expert on the basis of audiometric examination, as the audiometric data presented in this August 2013 general examination report is simply copied from the April 2013 VA audiology examination report. The Board finds that April 2013 report's bare conclusion is significantly less probative than the April 2013 VA audiology examiner's explanation of the hearing loss's impact upon the Veteran's employability.

An April 2015 VA medical opinion addressing the cumulative impact of the Veteran's service-connected disabilities upon his employability also appears to be contrary to the April 2013 VA examiner's opinion. Thus, the Board finds it to also be less probative than the April 2013 VA examiner's opinion. The April 2015 opinion states that the Veteran's service-connected disabilities "collectively cause a minimal impact on his ability to seek, secure, and maintain a substantially gainful sedentary job where he was [to] sit at a desk and work at a computer or answer telephones." The opinion also cites that the Veteran has been issued new hearing aids, but the April 2013 VA audiology opinion has explained that the Veteran will struggle with normal communication in all environments even with the assistance of proper hearing aids. 

Examples of the types of jobs the Veteran could perform with his service-connected impairments are further unconvincing. First, the Board notes that "answer telephones" appears plainly beyond the reasonable expectation of work for a person who has hearing loss shown to cause "a great deal of difficulty with normal communication, [including] in relatively easy (i.e. quiet) listening environments." Secondly, the Veteran's history presents no suggestion that he has the training or experience to otherwise perform office/desk work with a computer. The Veteran's history features a high school education, 20 years of honorable military service as a supply/inventory specialist and a weapons mechanic (according to his Forms DD-214), and post-service work as a clerk and most recently as a part-time bus/van driver. 

The April 2015 VA medical opinion also finds that the Veteran's service-connected disabilities "collectively cause a mild impact on his ability to seek, secure, and maintain a substantially gainful employment where he was to walk, lift or push heavy objects. Examples of physical jobs that can be performed are sales clerk, retail supermarket attendant/greeter." However, the Board finds that each of the examples presented to illustrate the opinion appear to generally involve the ability to communicate with others (and even typically in noisy environments) such that the Veteran's shown "great deal of difficulty with normal communication" would present a substantial limitation (at least without a substantial expansion of the shown education and experience). The Board also notes that multiple VA examination reports indicate that the Veteran's musculoskeletal disabilities impose at least a "moderate" impairment upon the Veteran's capacity for physical activities, in addition to the further impairment imposed by his hearing loss. 

Additionally, given the Veteran's significant hearing constraints, the Board finds it difficult to conclude that the Veteran could reasonably resume his prior occupation as a driver (due to factors such as the amount of noise involved and the importance of hearing traffic and communications (including hearing children on a school bus)). The Board also finds it difficult to conclude that the Veteran could reasonably resume his prior occupation as a clerk for the same reasons mentioned above in discussing the April 2015 medical opinion's suggestion that he could work as a "sales clerk, retail supermarket attendant/greeter."

The Board acknowledges that some VA examiners' findings suggest that the Veteran's service-connected disabilities are each only productive of relatively mild impairment and that he could engage in some manner of sedentary or light duty.  However, given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required at a desk job.

Therefore, in the absence of probative evidence against the Veteran's claim, and after consideration of the competent and probative opinion contained in the April 2013 VA audiological examination, as well as resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. The Board finds that the Veteran is precluded from obtaining substantially gainful employment due to his service-connected disabilities on an extraschedular basis. Accordingly, entitlement to a TDIU on an extraschedular basis is warranted.


ORDER

Entitlement to a TDIU from July 1, 2009, on an extraschedular basis is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


